            Case 2:19-cv-00351-MCE-DB Document 15 Filed 05/21/20 Page 1 of 1


1    M. Alieu Iscandari Esq.; SBN 184307
     Iscandari & Associates
2
     303 Hegenberger Road Suite 311
3    Oakland CA 94621
     Telephone: 510-606-9062
4    Email: izcan79@gmail.com
5

6

7
                                    UNITED STATES DISTRICT COURT FOR
8
                                     THE EASTERN DISTRICT OF CALIFORNIA
9                                     SACRAMENTO COURT DIVISION

10    GWENDOLYN MORGAN,                                  Case No.: 2:19-CV-00351-MCE-DB
11                  Plaintiff,
12                                                       Hearing Date: June 11, 2020
     vs.
                                                         Time: 2:00 PM
13
     AMTRAK AND JOHNNY STERIO,
14                                                       ORDER ON PLAINTIFFS VOLUNTARY
                    Defendant                            MOTION TO DISMISS THE ACTION
15                                                       WITHOUT PREJUDICE
16

17          The Court hereby orders the dismissal of the entire action without prejudice based on a

18   lack of jurisdiction. The Clerk of the Court is directed to close this case.
19
            IT IS SO ORDERED.
20
     Dated: May 21, 2020
21

22

23

24

25

26

27

28
     ORDER ON PLAINTIFFS VOLUNTARY MOTION TO DISMISS THE ACTION WITHOUT PREJUDICE - 1
